Russell, J.
1. The defendant may amend his plea by verifying it, even - after the first term. Neal v. Davis Foundry and Machine Works, 131 Ga. 703 (63 S. E. 221), and citations.
2. The trial judge did not err in granting a new trial; not only because it was the first new trial and authorized under the evidence, in the exercise of his sound discretion, but also because the evidence authorized, even if it did not demand, a finding different from that returned by the jury.
3. A married voman who is living with her husband ’ can not be held liable on in account for necessaries furnished herself and children, unless she -xpressly contracted or signified that she intended that she herself, and not her husband, would assume the obligation. Freeman v. Holmes, 62 Ga. 556-7. Judgment affirmed.
Complaint—appeal; from Elbert superior court—Judge Meador. March Í4, 1912.
Z. B. Rogers, for plaintiff.
G. P. Harris, for defendant.